                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
A.P., et al                                        :        CIVIL ACTION
                                                   :
           v.                                      :
                                                   :
THE UNITED STATES OF AMERICA                       :        NO. 10-cv-01253
                                                   :


                                    MEMORANDUM & ORDER

           Ms. Rasheena Phinisee, the minor plaintiff’s mother, has filed a “Motion for

Judicial Disqualification.” Doc. No. 151.1 In the motion, Ms. Phinisee claims that

because I worked in the criminal division of the U.S. Attorney’s office for the Eastern

District of Pennsylvania until 2014, before becoming a Magistrate Judge, I should be

disqualified, since the same U.S. Attorney’s Office represented the defendant in this

case. The case was handled by the U.S. Attorney’s civil division. Since I did not appear in

the case, did not participate in the case, did not supervise the case, and had no

knowledge of the case while employed at the U.S. Attorney’s office, there is no basis for

disqualification. Ms. Phinisee’s argument is meritless.

           Ms. Phinisee also claims that there were ex parte communications between

parties and the court. She does not explain what or when those communications were. I

am not aware of any such communications. There is no basis for disqualification. Ms.

Phinisee’s position is meritless.

           Finally, Ms. Phinisee claims that she never consented to a Magistrate Judge’s

jurisdiction. This argument has been rejected by the District Judge who referred the



1   The motion is 7-pages long, and attaches another 42 pages of exhibits.

                                                       1
matter under 28 U.S.C. § 636(c). Doc. Nos. 158 (Memorandum) and 159 (Order). For

the reasons explained by the District Judge, Ms. Phinisee’s argument is meritless.

       Ms. Phinisee also has filed a “Motion for Interim Fee Award.” Doc. No. 157. In the

motion, she claims she is entitled to an award of attorney’s fees because the U.S.

Department of Justice and U.S. Department of Health and Human Services have not

supplied her with documents requested by Ms. Phinisee in May of 2016 under the

Freedom of Information Act (FOIA). Id. Ms. Phinisee cannot seek relief in this lawsuit.

If she has a remedy under FOIA, she must pursue it by exhausting her administrative

remedies and then pursuing a separate civil action in district court. 5 USCA § 552(a)(1),

(4)(B). In this Circuit, pro-se litigants are not entitled to attorney’s fees under FOIA.

Cunningham v. Federal Bureau of Investigation, 664 F.2d 383, 388 (3d Cir. 1981)

(“non-lawyer pro se litigants may not be awarded attorney fees under the Freedom of

Information Act for the services they provide to themselves.”). Ms. Phinisee’s motion is

meritless.



       For the reasons explained above, and for good cause shown, it is on this 15th day

of January, 2019,



                                        ORDERED

that Ms. Phinisee’s “Motion for Judicial Disqualification” (Doc. No. 151), is DENIED. It

is further ORDERED that Ms. Phinisee’s “Motion for Interim Fee Award” (Doc. No.

157) is DENIED.




                                              2
       The Clerk of Court will ensure that this Order is mailed to Ms. Phinisee’s address

of record.




                                              s/Richard A. Lloret
                                             RICHARD A. LLORET
                                             UNITED STATES MAGISTRATE JUDGE




                                            3
